DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner notes that the Information Disclosure Statement (IDS) submissions (see attachments) are extremely long, citing over 6,000 references for consideration. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particular relevance. If Applicant is aware of pertinent material in the references, it should be stated in a response to this Office action. Applicant is reminded of MPEP § 2004, paragraph 13:
It is desirable to avoid the submission of long lists of documents if it can be avoided.
Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is
submitted, highlight those documents which have been specifically brought to applicant’s
attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S._D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (8th Gir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).											Moreover, an IDS should comply with 37 CFR 1.56 (b) which states that "information is material to patentability which is not cumulative to information already of record or being made of record in the application ..." [emphasis added]. The cited references, in addition to being extensive in volume, also appear to be largely cumulative, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner. Examiner further notes that numerous cited references appear to have little or no relevance at all to the disclosed/claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. 2015/0255319.
In Re Claim 1, Kikuchi et al. teach a vertical batch furnace assembly for processing wafers comprising: 												a cassette handling space; (S1) 										 a wafer handling space; (S2) and 									a first wall (4) and separating the cassette handling space from the wafer handling space and having at least one wafer transfer opening (6) in front of which, at a side of the first wall which is directed to the cassette handling space, a wafer transfer position for a wafer cassette is provided; (See fig. 1) wherein the cassette handling space comprises a cassette storage having a plurality of cassette storage positions (14, 16) each configured to store a wafer cassette (C) provided with a plurality of wafers; and 													a cassette handler (44) configured to transfer wafer cassettes between the cassette storage positions and the wafer transfer position, wherein the cassette handler comprises: 			a first cassette handler arm; (Arm connected to 36, Fig. 3) and 					a second cassette handler arm (38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3-5, 6-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. and in view of Kumasaka et al. 6,092,980.
In Re Claims 2, 3, 6-9 and 15 Kikuchi et al. teach the assembly of Claim 1 as discussed above.
Kikuchi et al. do not teach wherein the cassette handler further comprises a movable carriage which is movable in a first direction, wherein both the first cassette handler arm and the second cassette handler arm are each with a respective first end connected to the movable carriage.
However, Kumasaka et al. teach wherein the cassette handler further comprises a movable carriage (42) which is movable in a first direction (Vertical), wherein both the first cassette handler arm (43) and the second cassette handler arm 943) are each with a respective first end connected to the movable carriage; (See Fig. 1) and										wherein the first cassette handler arm and the second cassette handler arm each have a respective second end, wherein each respective arm is configured to move its second end away from and towards its first end; (See 43, Fig. 1, Fig. 2) and 								wherein the first direction is substantially vertical, wherein the cassette handler further comprises an elevator mechanism (41) configured to transfer the movable carriage upwardly and downwardly so that the first and second cassette handler arms are able to reach wafer cassettes placed on cassette storage positions at different vertical levels within the cassette handling space. (See Fig. 1 and 2) 	and													wherein the elevator mechanism comprises at least one first direction guide (Vertical slot of 41) extending in the first direction, (Vertical) wherein the movable carriage is moveably mounted on the at least one first direction guide and is moveable along the first direction. (See Fig. 1) and 				wherein the movable carriage (36) is additionally movable in a second direction, (Along 34, Fig. 2) perpendicular to the first direction (Vertical along 32); and							wherein the elevator mechanism comprises at least one first direction guide (32, Fig. 1) extending in the first direction and a transverse guide (34) extending in the second direction, wherein the movable carriage is moveably mounted on the transverse guide and is moveable along the second direction, wherein the transverse guide is movably mounted on the at least one first direction guide and is moveable along the first direction. (See Fig. 2) and 								wherein the first cassette handler arm and the second handler arm are arranged horizontally next to each other.  (See Fig. 1) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use handler arms with a first end connected to the carriage in order to increase throughput.
In Re Claim 4, Kikuchi et al. teach a handler arm at or near the first end thereof are pivotably connected to the movable carriage (36) of the cassette handler, and wherein the respective cassette handler arm at or near a second end thereof comprises a cassette gripper (44) configured to grip a wafer cassette.
In Re Claim 5, Kikuchi et al. teach the cassette gripper of the cassette handler arm pivotally connected to the handler arm.  (See Fig. 3) 
In Re Claim 11, Kikuchi et al. teach wherein the cassette storage positions (14, Fig. 2) (16, Fig. 1) are located at equal distances from a line of movement (32, Fig. 2) along which the movable carriage is moveable in the first direction, wherein the wafer transfer position (24, Fig. 2) is positioned at substantially the same distance from the line of movement as the cassette storage positions. (See Fig. 2)
In Re Claim 12, Kikuchi et al. teach wherein the cassette storage positions are located at equal distances from a plane of movement (plane of 33 and 32, Fig. 3) of the movable carriage which plane is parallel to the first and the second directions, wherein the cassette storage position are at a first side of the plane and/or at a second side of the plane opposite the first side, wherein the wafer transfer position is positioned at either the first or the second side of the plane at substantially the same distance of the plane as the cassette storage position. (See Fig. 3) 
In Re Claim 13, Kikuchi et al. teach the cassette handler arm comprising a first and second arm part (See 38, Fig. 2) and a pivot joint (See joint shown between arm parts of 38, Fig. 2) pivotably connecting the first and second arm parts wherein the first arm part is pivotably connected to the movable carriage along a pivot joint (pivot at 36, Fig. 3) and the second arm part is pivotably connected to a cassette gripper along a pivot joint (See pivot between 38 and 44, Fig. 3).
In Re Claim 14, Kikuchi et al. teach wherein the wafer cassettes are embodied as Front Opening Unified Pods (FOUP’s). (Paragraph 34)
In Re Claim 17, Kikuchi et al. teach at least one cassette in-out port (Load port, Fig. 1) provided in a wall bounding the cassette handling space, wherein the cassette handler is configured to additionally transfer wafer cassettes to and from the at least one cassette in-out port. (See Fig. 1) 
In Re Claim 18, Kikuchi et al. teach wherein the at least one cassette in-out-port is provided in a second wall bounding the cassette handling space, opposite the first wall. (See Fig. 1) 
In Re Claim 19, Kikuchi et al. teach wherein for each wafer transfer opening the vertical batch furnace assembly comprises: a cassette door opener device (8) configured to open a cassette door of a wafer cassette which has been placed in the wafer transfer position. (See Fig. 1) 
In Re Claim 20, Kikuchi et al. teach wherein the vertical batch furnace assembly further comprises: a wafer handler (56) positioned in the wafer handling space and configured to transfer wafers between a wafer cassette in the wafer transfer position (24, Fig. 1) and a wafer boat; (50)		a process chamber (26) configured to process wafers accommodated in the wafer boat; and 	a wafer boat handling device (54) positioned under the process chamber and adjacent the wafer handling space, wherein the wafer boat handling device is provided with the wafer boat in a wafer boat transfer position, (Fig. 1) and is configured to transport the wafer boat between the wafer boat transfer position and the process chamber. (See Fig. 1) 
Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:												Ishii et al., Sakata, Ohsawa and Iwae et al. teach a vertical furnace assembly comprising a wafer handling area, a cassette handling area, a cassette handler and cassette storage.				Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652